                                            Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        USA,                                            Case No. 3:20-cr-00086-WHO-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                   v.                                       SUPPRESS AND MOTION TO
                                   9
                                                                                            DISCLOSE CONFIDENTIAL
                                  10        ALEJANDRO ALVAREZ,                              INFORMANT
                                                        Defendant.                          Re: Dkt. Nos. 27, 28
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendant Alejandro Alvarez is charged with knowingly possessing with the intent to

                                  14   distribute 500 grams of a mixture or substance containing methamphetamine. In the motion to

                                  15   suppress now pending before me, Alvarez challenges four search warrants issued by state

                                  16   magistrate judges and requests a Franks hearing. He also moves to disclose the identity of the

                                  17   confidential informant (“CI”) who worked with the San Francisco Police Department (“SFPD”)

                                  18   during the investigation of an individual known as “Chewy.” Alvarez’s motions overemphasize of

                                  19   the importance of the CI to the probable cause determination. Far from being crucial, the

                                  20   information he or she provided merely led officers to initiate an independent investigation. The

                                  21   results of that investigation provided a substantial basis for the magistrates’ probable cause

                                  22   determinations and further supported a finding that the CI was reliable. As set forth below, I will

                                  23   deny both of Alvarez’s motions.

                                  24                                            BACKGROUND

                                  25   I.      FACTUAL HISTORY
                                  26           In August 2017, the SFPD initiated an investigation in an individual known as “Chewy”

                                  27   based on information received from a CI. Fakhoury Decl. Ex. A [Dkt. No. 26-1]. Officer Michael

                                  28   Tursi met with the CI within three days of August 16, 2017. Id. at 4. The CI told Tursi that an
                                         Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 2 of 15




                                   1   individual named “Chewy” had told him/her that “he could produce any quantity of

                                   2   methamphetamine or heroin [CI] wanted.” Id. The CI described Chewy as Latin, approximately

                                   3   40 years old, 5’ 10” and heavy set. Id. According to the CI, he/she had met Chewy in person once

                                   4   during an initial drug sale, and since then, he/she had purchased drugs through Chewy by calling

                                   5   and receiving a location. Id. at 4–5. Once at that location, the CI called Chewy again, and five to

                                   6   ten minutes later an unknown Latin male arrived on foot to conduct the transaction. Id. Based on

                                   7   the CI’s information, the SFPD decided to investigate Chewy and the unknown Latin male and

                                   8   conduct a controlled purchase of drugs. Id. at 5.

                                   9          A.      October 17 and 26, 2017 Warrants for Cell Phone Location Information

                                  10          The October 17 and 26 warrants contained the following information about two controlled

                                  11   buys that officers conducted with the CI between August and October 2017. Within five days of

                                  12   August 23, 2017, officers met with the CI and gave him/her marked city funds. Id. at 5. The CI
Northern District of California
 United States District Court




                                  13   called Chewy by dialing (415) 571-5095, and officers listened to the conversation on

                                  14   speakerphone. Id. The male voice on the phone, which the CI identified as Chewy’s, told the CI

                                  15   to go to a location in San Francisco. Id. The officers watched the CI walk to the area Chewy

                                  16   named, and approximately ten minutes after he/she arrived, the CI informed Tursi by phone that

                                  17   the unknown Latin male was almost there. Id. Officers then saw a man approach the CI, engage

                                  18   in conversation, and then complete a hand-to-hand transaction. Id. The contents the CI received

                                  19   tested presumptively positive for the presence of heroin. Id.

                                  20          For the second buy, within five days of October 4, 2017, officers again met with the CI,

                                  21   who gave them a new number for Chewy: (415) 724-2968. Id. The CI called the number and

                                  22   received a location in San Francisco. Id. The CI told officers that the male voice they heard on

                                  23   the phone was Chewy’s. Id. Officers again gave the CI marked city funds and drove him to the

                                  24   named location, where they maintained surveillance. Id. After the CI had been in the location for

                                  25   about 10 minutes, the same unknown Latin male approached, and a hand-to-hand transaction

                                  26   occurred. Id. The contents tested presumptively positive for the presence of heroin. Id. at 6.

                                  27   When Tursi met with the CI again on October 16, 2017, the CI confirmed that (415) 724-2968 was

                                  28   Chewy’s number. Id.
                                                                                           2
                                            Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 3 of 15




                                   1             Based on Tursi’s training and experience, he suspected that Chewy was the source of the

                                   2   drugs and that the unknown Latin male was his runner. Id. A state magistrate judge approved a

                                   3   warrant to search the cell site location information of the T-Mobile phone number (415) 724-2968.

                                   4   The October 26 warrant affidavit contained the same information as the October 17 affidavit and

                                   5   requested an extension of time to search. See Fakhoury Decl. Ex. B [Dkt. No. 26-2].

                                   6             B.     October 30, 2017 Warrant for Alvarez and 1253 Sanchez Street

                                   7             Monitoring of the cell site location information revealed that the phone was frequently

                                   8   located at one intersection in San Francisco, where Tursi recognized the 1253 Sanchez Street

                                   9   apartment building.1 Fakhoury Decl. Ex. C [Dkt. No. 26-3] 5. On or about October 24, 2017,

                                  10   officers surveilled the area and saw an individual who matched the CI’s description of Chewy exit

                                  11   1253 Sanchez Street and lock the door. Id. at 5. Tursi called Chewy’s number (415) 724-2968

                                  12   and observed the individual take a phone out of his pocket and put it to his ear. Id. Through his
Northern District of California
 United States District Court




                                  13   own phone, Tursi heard someone say hello. Id. When Tursi hung up, the individual hung up. Id.

                                  14   Officers also took photos of the individual, whom the CI later identified as Chewy. Id. at 5–6.

                                  15             Based on Tursi’s training and experience, he knew that people who sell heroin buy it in

                                  16   bulk and maintain it in their residences. Id. at 6. In the October 30, 2017 warrant, Tursi described

                                  17   the controlled buys that led to the cell site location warrants and the information described above

                                  18   in the preceding paragraph. Id. at 3–5. A state magistrate judge authorized a warrant to search the

                                  19   person suspected to be Chewy and 1253 Sanchez Street, his suspected residence.

                                  20             C.     Searches of Alvarez and 1253 Sanchez Street

                                  21             On November 1, 2017, officers executed the warrant to search Chewy and 1253 Sanchez

                                  22   Street. They observed Alvarez exit 1253 Sanchez Street, lock the door, and walk away. Fakhoury

                                  23   Decl. Ex. D [Dkt. No. 26-4]; Tursi Decl. ISO MTS [Dkt. No. 33] ¶ 17. Officers approached him

                                  24   on foot. Id. When two officers announced themselves as police, Alvarez began to run away from

                                  25   them and toward Tursi, who drew his weapon and ordered Alvarez to get on the ground. Id. ¶¶

                                  26   17–18. Before complying, Alvarez threw a brown paper bag and a cigarette box on the ground.

                                  27

                                  28   1
                                           Tursi had previously executed a search warrant at the building.
                                                                                         3
                                             Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 4 of 15




                                   1   Id. ¶ 18. Officers placed him in handcuffs, and Tursi seized the brown paper bag and cigarette

                                   2   box, both of which contained suspected methamphetamine. Id. Officers then placed Alvarez

                                   3   under arrest. Id.

                                   4            Officers searched 1253 Sanchez Street using two keys found on Alvarez’s person.

                                   5   Fakhoury Decl. Ex. C at 2; Fakhoury Decl. Ex. D at 7. They discovered methamphetamine,

                                   6   heroin, pay/owe sheets, and over $46,000 in cash. Id.

                                   7            D.     November 7, 2017 Warrant for Phones Found on Alvarez’s Person

                                   8            On November 7, 2017, a state magistrate judge approved a warrant to search two phones

                                   9   seized from Alvarez’s person. Fakhoury Decl. Ex. F [Dkt. No. 26-6]. The warrant “attached and

                                  10   incorporated the Statement of Probable Cause” by Tursi and authorized the search of a Black

                                  11   Samsung phone in a red case and a Silver Samsung phone in a black case for a number of

                                  12   categories of information during the period from August 24, 2017 to November 1, 2017.2 Id.
Northern District of California
 United States District Court




                                  13   Tursi’s affidavit provided background on the investigation into Chewy and described the

                                  14   discovery of drugs and money found at 1253 Sanchez Street. Id. at 4–5. It noted the various ways

                                  15   in which cell phones can be used, including as part of criminal activity. See id. at 5–6. Finally,

                                  16   Tursi’s affidavit stated, “Based on my training and experience and the information contained in

                                  17   this affidavit, I believe Alejandro Alvarez is involved in the sales and distribution of

                                  18   methamphetamine and heroin and that evidence of that criminal activity can be found in the stored

                                  19   electronic data accessible from the target cellular telephone seized from him.” Id. at 7.

                                  20   II.      PROCEDURAL HISTORY
                                  21            Alvarez was initially charged in San Francisco County Superior Court. On January 22,

                                  22   2020, the federal government filed a criminal complaint, at which point the San Francisco District

                                  23   Attorney dismissed its case. See Complaint (“Compl.”) [Dkt. No. 1]. The Grand Jury returned an

                                  24   indictment on February 20, 2020. Dkt. No. 14.

                                  25
                                       2
                                  26     Specifically, the warrant authorized the search of Mobile Cellular Device Identification
                                       Information, Stored Contact List Phone Book Information, Stored Phone Logs, Stored Text
                                  27   Communications, Stored Voice Mail, Stored Digital Image and Videos, Stored Audio Files, Stored
                                       Application Information, Stored Digital Application Files, Stored Wireless and Wired Log, Stored
                                  28
                                       Geographic Location Data, and Removable Storage Medium. Fakhoury Decl. Ex. F at 1–2.
                                                                                         4
                                            Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 5 of 15




                                   1           Tursi’s affidavit in support of the federal complaint included new information about the

                                   2   CI. Compl. ¶ 11 n.1. The CI had ten-year-old convictions for a DUI and for driving without a

                                   3   license. Id. In 2015, he/she was arrested with methamphetamine and heroin. Id. After being

                                   4   found in possession of drugs again in 2017, he/she began working with officers in consideration of

                                   5   pretrial charges and, later, for compensation. Id. As a result of that cooperation, the CI was not

                                   6   charged with the 2017 drug possession. Id. In 2018, he/she pleaded guilty to possession of a

                                   7   controlled substance for sale stemming from the 2015 arrest but received no probation. Id.

                                   8           Alvarez filed the two motions before me now on June 16, 2020, and I heard argument on

                                   9   July 23, 2020. Dkt. Nos. 27, 28, 39.

                                  10                                          LEGAL STANDARD

                                  11           The Fourth Amendment to the United States Constitution, which protects against

                                  12   unreasonable searches and seizures, provides that “no warrants shall issue, but upon probable
Northern District of California
 United States District Court




                                  13   cause, supported by oath or affirmation, and particularly describing the place to be searched, and

                                  14   the persons or things to be seized.” U.S. CONST. AMEND. IV. “Probable cause for a search

                                  15   requires a fair probability that contraband or evidence of a crime will be found in a particular

                                  16   place, based on the totality of the circumstances.” United States v. Grant, 682 F.3d 827, 832 (9th

                                  17   Cir. 2012) (internal quotation marks omitted). Reviewing courts are obligated to give deference to

                                  18   a magistrate judge’s determination of probable cause. Illinois v. Gates, 462 U.S. 213, 236 (1983).

                                  19   The magistrate judge’s determination should be upheld as long as the affidavit provided “a

                                  20   substantial basis” for determining that probable cause existed. Id. at 239.

                                  21                                              DISCUSSION

                                  22   I.      MOTION TO SUPPRESS

                                  23           Alvarez challenges the four warrants described above and along with his November 1,

                                  24   2017 arrest. He further requests a Franks hearing into the CI’s reliability, arguing that Tursi

                                  25   recklessly omitted information from the affidavits supporting the search warrants. Motion to

                                  26   Suppress (“MTS”) [Dkt. No. 27].

                                  27

                                  28
                                                                                         5
                                         Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 6 of 15




                                   1          A. Search Warrants

                                   2                  1.      October 17 and 26, 2017 Warrants for Cell Site Location

                                   3          Alvarez first challenges the October 17 and 26, 2017 search warrants for cell phone

                                   4   location information. MTS 9–12; see Oppo. MTS 8 n.2 (“The government assumes, without

                                   5   conceding, that a warrant supported by probable cause was required to obtain the cell phone

                                   6   location data.”). He argues that the warrants were unsupported by probable cause because only

                                   7   the CI’s information connected Chewy to the drug buys that law enforcement observed, and the

                                   8   affidavits failed to include facts establishing the CI’s reliability and truthfulness. MTS 10–12.

                                   9          The “credibility and basis of knowledge” of an informant are two factors in the totality of

                                  10   the circumstances test for probable cause. United States v. Meling, 47 F.3d 1546, 1554–55 (9th

                                  11   Cir. 1995) (noting that “neither of these factors alone determines what weight should be given the

                                  12   informant’s tips”). The information in an affidavit “should support an inference that the source
Northern District of California
 United States District Court




                                  13   was trustworthy and that the source’s accusation of criminal activity was made on the basis of

                                  14   information obtained in a reliable way.” Frimmel Mgmt., LLC v. United States, 897 F.3d 1045,

                                  15   1052 (9th Cir. 2018) (internal quotation marks omitted). Reliability “may be demonstrated

                                  16   through independent police corroboration of the information provided by an informant.” United

                                  17   States v. Bishop, 264 F.3d 919, 925 (9th Cir. 2001); see United States v. Artis, 919 F.3d 1123,

                                  18   1132 (9th Cir. 2019) (noting that an affidavit lacked facts about the informant’s basis of

                                  19   knowledge, past reliability, or “any information corroborating what the informant said”).

                                  20          There was a substantial basis for the magistrates’ probable cause findings for both of the

                                  21   October 2017 cell site location search warrants. The affidavits included information that the CI

                                  22   provided to officers about Chewy and his manner of conducting drug transactions though a runner.

                                  23   Although there was no evidence of the CI’s history of reliability and truthfulness, the two

                                  24   controlled buys that officers observed were sufficient to corroborate the CI’s information about

                                  25   Chewy. In each of the phone calls, the individual on the phone provided a location, and then a

                                  26   hand-to-hand exchange occurred at that location with the same unknown Latin male. See Artis,

                                  27   919 F.3d at 1135 (upholding probable cause determination because tip regarding the defendant’s

                                  28   phone number was corroborated when that number called a known associate of the defendant).
                                                                                         6
                                           Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 7 of 15




                                   1   The officers’ independent investigation, detailed in the affidavits, sufficiently corroborated the

                                   2   CI’s information and provided a substantial basis for the magistrate’s determination that there was

                                   3   probable cause to search the cell phone number that was the nexus to drug transactions.

                                   4          Alvarez argues that the controlled buys were not enough corroboration because only the

                                   5   CI’s word connected those transactions to Chewy; all the officers observed was a drug sale by

                                   6   someone who was not Chewy. MTS 10–11; Reply MTS 2–3. The problem with this challenge is

                                   7   that the warrants authorized law enforcement to search only cell site location information.

                                   8   Irrespective of what the CI told the officers, the individual who answered the phone at (415) 724-

                                   9   2968 gave directions for where to get drugs, and officers then observed a drug transaction occur at

                                  10   that location. Accordingly, the affidavits included information directly from the officers that

                                  11   created a nexus between the phone number and evidence of drug crimes. It was only in the next

                                  12   phase of officers’ investigation that a greater connection to Chewy was required. In any event, the
Northern District of California
 United States District Court




                                  13   fact that the drug transactions occurred in the same general manner that the CI described—phone

                                  14   call, location, drug sale at that location—was enough to allow the magistrate judges to find that

                                  15   the CI was a reliable source and therefore to credit the additional information that he/she provided

                                  16   about Chewy.3

                                  17                   2.     October 30, 2017 Warrant for Alvarez and 1253 Sanchez Street

                                  18          Alvarez next argues that the October 30, 2017 warrant to search him and 1253 Sanchez

                                  19   Street were not supported by probable cause.4

                                  20          “When a magistrate judge issues a search warrant for a residence, he must find a

                                  21   ‘reasonable nexus’ between the contraband sought and the residence.” United States v. Chavez-

                                  22   Miranda, 306 F.3d 973, 978 (9th Cir. 2002). “[I]n narcotics cases evidence is likely to be found

                                  23   where the dealers live.” United States v. Chavez-Miranda, 306 F.3d 973, 978 (9th Cir. 2002)

                                  24   (internal quotation marks omitted). When an individual is suspected of supplying drugs, it

                                  25
                                       3
                                  26     Although the affidavits do not indicate that the CI made a second phone call to Chewy from the
                                       location of the transaction (as the he/she had described to officers prior to their investigation), the
                                  27   manner of the transactions was sufficiently similar to allow the magistrates to find the CI credible.
                                       4
                                  28    I do not address his argument that the warrant was the fruit of the unlawful cell site location
                                       searches because I have concluded that those searches were lawful.
                                                                                        7
                                           Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 8 of 15




                                   1   “ma[kes] sense to look for drugs at his apartment.” Id.

                                   2           There was a substantial basis for the magistrate judge’s finding that there was probable

                                   3   cause to search Alvarez and 1253 Sanchez Street. Starting on October 21, 2017, the “majority” of

                                   4   cell phone locations were in the vicinity of 1253 Sanchez Street.5 When officers conducting

                                   5   surveillance observed a man resembling the CI’s description of Chewy exit the building and lock

                                   6   the door, Tursi called (415) 724-2968.6 When Tursi called, the man put his phone to his ear, and

                                   7   Tursi heard “hello.” When Tursi hung up, the man hung up. The CI later identified the man as

                                   8   Chewy using photos the officers took of him. From this information, it was reasonable for the

                                   9   officers—and the magistrate—to conclude that the individual seen outside of 1253 Sanchez Street

                                  10   was Chewy and that he lived at that address.7 Further, it is reasonable as a general matter to

                                  11   conclude that drug traffickers store drugs at their residences, and it was all the more reasonable on

                                  12   these facts because Chewy conducted transactions through a runner. See United States v. Angulo-
Northern District of California
 United States District Court




                                  13   Lopez, 791 F.2d 1394, 1399 (9th Cir. 1986) (“A magistrate is entitled to draw reasonable

                                  14   inferences about where evidence is likely to be kept, based on the nature of the evidence and the

                                  15   type of offense.”). Given the controlled buys, which at that point were independently tied to 1253

                                  16   Sanchez Street and the individual seen there, it was reasonable to conclude that searching both

                                  17   would yield evidence of drug crimes.

                                  18                   3.      November 7, 2017 Warrant for Phones Found on Alvarez

                                  19           Alvarez challenges the November 7, 2017 warrant to search the cell phones discovered

                                  20

                                  21
                                       5
                                         Tursi’s past familiarity with the building as a result of a 2013 investigation is relevant only
                                       insofar as it allowed him to identify the location of the cell phone; it is not a fact that supports a
                                  22   probable cause finding in this case.

                                  23
                                       6
                                        With respect to the fact that the individual matched the CI’s description of Chewy, I
                                       acknowledge Alvarez’s critique regarding the age and race demographics of the neighborhood.
                                  24   See MTS 14 n.9. But the timing of the phone call is enough to tie that individual to the suspect
                                       phone number, and by extension, the drug transactions.
                                  25   7
                                        Contrary to Alvarez’s arguments, the factors outlined in Grandberry are inapplicable. See MTS
                                  26   15. Those factors go not to the sufficiency of a warrant affidavit but rather to “determining
                                       whether a defendant lived at a given location and whether ‘[p]olice or parole officers may lawfully
                                  27   conduct searches of parolees or their residences without satisfying the Fourth Amendment’s
                                       warrant requirement.” United States v. Graham, No. 16-cr-00538-JSW-1, 2017 WL 11461038, at
                                  28   *3 (N.D. Cal. Oct. 12, 2017) (quoting United States v. Grandberry, 730 F.3d 968, 973 (9th Cir.
                                       2013) (emphasis added)).
                                                                                         8
                                           Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 9 of 15




                                   1   when he was arrested on the grounds that it was not supported by probable cause and was not

                                   2   sufficiently particularized.8

                                   3                          a.       Probable cause

                                   4          First, the affidavit provided a substantial basis for the magistrate’s probable cause finding.

                                   5   It explained the facts of the investigation into Chewy and cited the large quantities of drugs and

                                   6   cash found during a search of 1253 Sanchez Street, which it identified as Chewy/Alvarez’s

                                   7   suspected residence. Further, Tursi explained that in his experience, drug traffickers use cell

                                   8   phones to communicate, which allowed the inference that there was a fair probability that

                                   9   evidence of a crime would be found on the phones.

                                  10          Alvarez criticizes the affidavit for failing to include “any allegation that ‘Chewy’ or Mr.

                                  11   Alvarez had used any cell phone in connection with any criminal activity, drug-related or

                                  12   otherwise.” MTS 18. Although the affidavit did not include the earlier facts about the phone calls
Northern District of California
 United States District Court




                                  13   the CI made to two phone numbers described as Chewy’s, the facts about the drugs and cash,

                                  14   coupled with Tursi’s observation that cell phones are often used to communicate about drug sales,

                                  15   were enough to support the magistrate’s probable cause determination.

                                  16          Contrary to Alvarez’s argument and by contrast with the cases he cites, the affidavit here

                                  17   included more than bare conclusions. In Underwood, the affiant referenced a past arrest warrant,

                                  18   his own belief that the defendant was a drug courier, officers’ observations of the defendant

                                  19   delivering wooden crates, and the affiant’s belief that the crates contained drugs. United States v.

                                  20   Underwood, 725 F.3d 1076, 1079 (9th Cir. 2013). Similarly, in Cervantes, the affiant failed to

                                  21   provide any of the underlying facts supporting his suspicion that the box in the defendant’s

                                  22   possession came from a “narcotics stash location.” United States v. Cervantes, 703 F.3d 1135,

                                  23   1139 (9th Cir. 2012). Here, by contrast, the affidavit informed the magistrate judge of drugs that

                                  24   were in fact discovered at Alvarez’s residence, not merely Tursi’s belief or conclusory assertion

                                  25   that drugs were being stored there. See Underwood, 725 F.3d at 1081 (“Conclusions of the affiant

                                  26   unsupported by underlying facts cannot be used to establish probable cause.”); see also United

                                  27
                                       8
                                  28    I do not address his argument that the November 7, 2017 warrant was the fruit of the unlawful
                                       searches above because I have determined that those searches were lawful.
                                                                                       9
                                         Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 10 of 15




                                   1   States v. McCain, 271 F. Supp. 2d 1187, 1195–96 (N.D. Cal. 2003) (finding an affidavit

                                   2   insufficient to support the probable cause finding where the affiant “presented his own

                                   3   interpretations as direct factual evidence” rather than clearly differentiating between the facts and

                                   4   his interpretations). The facts in the affidavit were sufficient to allow the magistrate judge to

                                   5   make an independent probable cause determination.

                                   6                          b.      Breadth and particularity

                                   7          Alvarez next argues that the cell phone warrant was overbroad and insufficiently

                                   8   particularized. MTS 19–20. He asserts that the warrant failed to demonstrate probable cause with

                                   9   respect to each category of information listed and that it failed to describe the cell phones to be

                                  10   searched with the particularity required by the Fourth Amendment.

                                  11          Courts look to the following factors when analyzing whether a warrant was overbroad or

                                  12   insufficiently particular:
Northern District of California
 United States District Court




                                                       (1) whether probable cause exists to seize all items of a particular type
                                  13                   described in the warrant, (2) whether the warrant sets out objective
                                                       standards by which executing officers can differentiate items subject
                                  14                   to seizure from those which are not, and (3) whether the government
                                                       was able to describe the items more particularly in light of the
                                  15                   information available to it at the time the warrant was issued.
                                  16   United States v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986) (internal citations omitted). “The

                                  17   particularity requirement safeguards the right to be free from unbounded, general searches.”

                                  18   United States v. McGrew, 122 F.3d 847, 849 (9th Cir. 1997). The warrant’s description must be

                                  19   specific enough to enable the person conducting the search reasonably to identify the things

                                  20   authorized to be seized.” Spilotro, 800 F.2d at 963.

                                  21          The warrant and affidavit here are not overbroad and or lacking in particularity. The

                                  22   warrant identified the two cell phones by reference to their make, their color, the color of their

                                  23   cases, and the fact that they were found on Alvarez. See United States v. Brobst, 558 F.3d 982,

                                  24   991–92 (9th Cir. 2009) (“‘It is enough if the description is such that the officer with a search

                                  25   warrant can, with reasonable effort ascertain and identify the place intended.’”) (quoting Steele v.

                                  26   United States, 267 U.S. 498, 503 (1925)). Although the warrant authorized a search into broad

                                  27   categories of information, it was limited to a period of just over two months. Further, the warrant

                                  28   “attached and incorporated” the Statement of Probable Cause provided by Tursi. See United
                                                                                          10
                                         Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 11 of 15




                                   1   States v. SDI Future Health, Inc., 568 F.3d 684, 699 (9th Cir. 2009). Tursi’s affidavit detailed the

                                   2   investigation into Chewy and described the discovery of drugs and money at 1253 Sanchez Street.

                                   3   It noted the various ways in which cell phones can be used, including as part of criminal activity,

                                   4   which supported the specific categories of information the warrant authorized. Finally, Tursi

                                   5   noted his belief based on his training and experience that Alvarez “[was] involved in the sales and

                                   6   distribution of methamphetamine and heroin and that evidence of that criminal activity [could] be

                                   7   found in the stored electronic data accessible from the target cellular telephone seized from him.”

                                   8   Together, this information adequately described the location to be searched and the evidence to be

                                   9   seized as required by the Fourth Amendment.

                                  10          B.      Alvarez’s November 1, 2017 Arrest

                                  11          Alvarez next argues that he was arrested without probable cause when officers confronted

                                  12   him on the sidewalk, ordered him to get on the ground at gunpoint, and handcuffed him.
Northern District of California
 United States District Court




                                  13          “There is no bright-line for determining when an investigatory stop crosses the line and

                                  14   becomes an arrest.” United States v. Parr, 843 F.2d 1228, 1231 (9th Cir. 1988) (internal quotation

                                  15   marks and citation omitted). “[W]hether an arrest has occurred depends on all the surrounding

                                  16   circumstances, and each case must be decided on its own facts.” Allen v. City of Los Angeles, 66

                                  17   F.3d 1052, 1056 (9th Cir. 1995) (noting that factors such as pointing a weapon, ordering a suspect

                                  18   to lie on the ground, and handcuffing do “not automatically convert an investigatory detention into

                                  19   an arrest requiring probable cause”).

                                  20          Given that officers ordered Alvarez to the ground at gunpoint and then handcuffed him, I

                                  21   will assume that he was arrested. But his challenge fails because the arrest was supported by

                                  22   probable cause. There is probable cause to conduct an arrest where officers have reasonably

                                  23   trustworthy information “sufficient to warrant a prudent man in believing that the defendant

                                  24   committed an offense.” United States v. Henderson, 241 F.3d 638, 648 (9th Cir. 2000) (internal

                                  25   quotation marks omitted). The relevance of flight depends on the circumstances; courts have

                                  26   recognized that innocent people might have reasons to flee, particularly depending on their race.

                                  27   See, e.g., United States v. Brown, 925 F.3d 1150, 1155 (9th Cir. 2019) (describing the

                                  28   circumstances of flight in different cases) (expressing concern about allowing flight to “carry the
                                                                                        11
                                         Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 12 of 15




                                   1   day” where “every other fact posited by the government weigh[ed] so weakly in support of

                                   2   reasonable suspicion”). But here, the officers had directly observed events connecting a cell

                                   3   phone number to narcotics trafficking, and then directly observed Alvarez appear to answer the

                                   4   phone at the very moment they called the suspect number. When officers approached Alvarez on

                                   5   the street to execute a search warrant, he immediately fled. These facts were enough to give the

                                   6   officers probable cause to arrest him.

                                   7          C.      Request for a Franks Hearing

                                   8          Alvarez argues that he is entitled to a hearing under Franks v. Delaware, 438 U.S. 154

                                   9   (1978) because Tursi’s warrant applications recklessly omitted information about the CI’s criminal

                                  10   history and reasons to cooperate with the police, even though that information was included in the

                                  11   criminal complaint that initiated this case. MTS 20–22.

                                  12          “A defendant is entitled to an evidentiary hearing on the validity of the affidavit underlying
Northern District of California
 United States District Court




                                  13   a search warrant if the defendant can make a substantial preliminary showing that (1) the affidavit

                                  14   contains intentionally or recklessly false statements or misleading omissions, and (2) the affidavit

                                  15   cannot support a finding of probable cause without the allegedly false information.” United States

                                  16   v. Reeves, 210 F.3d 1041, 1044 (9th Cir. 2000). Alvarez bears the burden of proof on both

                                  17   elements. United States v. Chavez-Miranda, 306 F.3d 973, 979 (9th Cir. 2002). “To mandate an

                                  18   evidentiary hearing, the challenger’s attack must be more than conclusory . . . There must be

                                  19   allegations of deliberate falsehood or of reckless disregard for the truth, and those allegations must

                                  20   be accompanied by an offer of proof.” Franks, 438 U.S. at 171. “If an informant’s history of

                                  21   criminal acts involving dishonesty renders his/her statements unworthy of belief, probable cause

                                  22   must be analyzed without those statements.” Reeves, 210 at 1044.

                                  23          Alvarez argues that Tursi recklessly omitted information about the CI’s 2015 arrest and the

                                  24   fact that his/her 2017 cooperation was immediately preceded by a second occasion on which the

                                  25   CI was found in possession of drugs. Further, the affidavit did not inform the magistrate judges

                                  26   that the CI was working for compensation. According to Alvarez, this information was

                                  27   necessarily material to the probable cause determination because the CI was integral to the

                                  28   investigation and the affidavits provided no information about his/her reliability or
                                                                                        12
                                           Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 13 of 15




                                   1   trustworthiness.

                                   2           Alvarez is not entitled to a Franks hearing for four reasons. First, as detailed above, he

                                   3   overstates the CI’s role. Although the CI’s information led officers to initiate their investigation,

                                   4   the information they learned during the course of that investigation reduced the CI’s importance to

                                   5   a minimum. Because the CI was not material to the probable cause determination for any of the

                                   6   warrants, none of the allegedly missing information would undermine the magistrate judges’

                                   7   ability to make an independent determination or their ultimate findings. Second, the officers’

                                   8   independent investigation corroborated the CI’s information and thus allowed a finding that he/she

                                   9   was reliable and trustworthy. Third, it is not clear that these omissions would have misled a

                                  10   magistrate, who is likely to assume that confidential informants have a self-interested motive for

                                  11   helping law enforcement, whether that be compensation or a break in their own criminal cases.9

                                  12   See United States v. Strifler, 851 F.2d 1197, 1201 (9th Cir. 1988) (“The magistrate would
Northern District of California
 United States District Court




                                  13   naturally have assumed that the informant was not a disinterested citizen.”). Finally, Alvarez’s

                                  14   argument that Tursi recklessly omitted this information is conclusory. See United States v.

                                  15   Collins, 61 F.3d 1379, 1384 (9th Cir. 1995) (noting that a defendant’s “bare assertion” that an

                                  16   omission was deliberate because the agents knew the fact and did not include it failed to “establish

                                  17   that the omission was the result of anything other than negligence or innocent mistake”).

                                  18   II.     MOTION TO DISCLOSE CONFIDENTIAL INFORMANT

                                  19           Alvarez moves to disclose the identity of the CI, requesting the following information: (1)

                                  20   the CI’s identity, present location, and contact information, (2) all statements the CI made to

                                  21   officers about the investigation or prosecution of him, (3) all records of communications between

                                  22   the CI and Alvarez or any other uncharged co-conspirators, (4) all information about the CI’s prior

                                  23   bad acts, (5) all information about payments made by the government to the CI or those close to

                                  24   him/her, (6) information about written agreements or instructions given to the CI by the

                                  25   government, (7) all information regarding promises made to the CI or those close to him/her, (8)

                                  26
                                  27   9
                                         Alvarez acknowledged at the hearing that the CI’s guilty plea did not occur until 2018, after the
                                  28   issuance of these warrants, but he argued that the CI’s criminal history was relevant because his
                                       past criminal legal exposure plus his more recent arrest increased his motive to lie.
                                                                                        13
                                         Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 14 of 15




                                   1   all information calling into question the CI’s credibility, and (9) any information about the CI’s

                                   2   mental impairment or drug/alcohol dependency. Motion to Disclose [Dkt. No. 28].

                                   3          In certain circumstances, the government can withhold from disclosure of the identity of an

                                   4   individual who has provided officers with information about illegal activities. But “[w]here the

                                   5   disclosure of an informer’s identity, or of the contents of his communication, is relevant and

                                   6   helpful to the defense of an accused, or is essential to a fair determination of a cause, the privilege

                                   7   must give way.” Roviaro v. United States, 353 U.S. 53, 60–61 (1957). In cases where “the

                                   8   legality of a search without a warrant is in issue and the communications of an informer are

                                   9   claimed to establish probable cause . . . the Government has been required to disclose the identity

                                  10   of the informant unless there was sufficient evidence apart from his confidential communication.”

                                  11   Id. at 61; see also United States v. Napier, 436 F.3d 1133, 1136 (9th Cir. 2006) (“[C]ourts must

                                  12   balance two important considerations: the right announced in Franks [v. Delaware], on one hand,
Northern District of California
 United States District Court




                                  13   and the competing interest in keeping confidential the identity of an informant, on the other.”).

                                  14   Whether disclosure is required depends on the specific facts of each case in light of the following:

                                  15   “the crime charged, the possible defenses, the possible significance of the informer’s testimony,

                                  16   and other relevant factors.” Roviaro, 353 U.S. at 62.

                                  17          Alvarez is not entitled to the information he seeks. Although the CI’s information seeded

                                  18   the investigation that eventually led to Alvarez’s arrest, his/her involvement past that point was

                                  19   minimal and not necessary to the probable cause determination. The charges in this case stem not

                                  20   from the CI’s information but rather from the drugs and drug paraphernalia found in Alvarez’s

                                  21   suspected residence. The CI was not a percipient witness to the charged crimes, and the

                                  22   government does not intend to call him/her as a witness at trial. Oppo. Mot. Disclose 8. Finally,

                                  23   Alvarez did not need to know the CI’s identity to challenge to the warrants, as he did in the motion

                                  24   addressed above.

                                  25

                                  26
                                  27

                                  28
                                                                                         14
                                        Case 3:20-cr-00086-WHO Document 41 Filed 08/13/20 Page 15 of 15




                                   1                                           CONCLUSION

                                   2         Alvarez’s motions to suppress and to disclose the identity of the confidential informant are

                                   3   DENIED.

                                   4         IT IS SO ORDERED.

                                   5   Dated: August 13, 2020

                                   6

                                   7
                                                                                                  William H. Orrick
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      15
